EX 10.25

 

LOGO [g562399g14q92.jpg]

RESTRICTED STOCK UNIT AGREEMENT

 

GRANTEE

NAME

 

NUMBER OF

SHARES

 

GRANT

DATE

«First_Name»

«Last_Name»

  «Shares»   «Grant_Date»

WMS Industries Inc., a Delaware corporation (the “Company”), hereby grants to
«First_Name» «Last_Name» (the “Grantee”, also referred to herein as “you”) the
number of Restricted Stock Units shown above, effective as of the Grant Date
pursuant to the terms of this Restricted Stock Unit Agreement and the 2012
Restatement of the WMS Industries Inc. Amended and Restated Incentive Plan (the
“Plan”). Each Restricted Stock Unit represents the obligation of the Company to
deliver one share of the Company’s common stock, par value $0.50 per share (the
“Common Stock”) to you at the time provided in this Restricted Stock Unit
Agreement, unless earlier terminated as provided herein.

By signing this cover sheet, you agree to all of the terms and conditions
described in this Restricted Stock Unit Agreement and the Plan.

 

WMS Industries Inc.

/s/ Brian R. Gamache

Brian R. Gamache Chief Executive Officer

Accepted by Employee:

 

 

«First_Name» «Last_Name»

PLEASE SIGN BOTH COPIES OF THIS RESTRICTED STOCK UNIT

AGREEMENT AND

RETURN (1) ORIGINALLY EXECUTED COPY WITHIN 15 DAYS TO:

WMS – Legal Department

Waukegan Office

PLEASE RETAIN THE OTHER ORIGINALLY EXECUTED COPY FOR YOUR RECORDS.

This is not a stock certificate or a negotiable instrument.

This document constitutes part of a prospectus covering securities

that have been registered under the Securities Act of 1933.

RESTRICTED STOCK UNIT AGREEMENT



--------------------------------------------------------------------------------

1. Restricted Stock Units/Nontransferability. This Restricted Stock Unit
Agreement evidences the grant to you on the Grant Date set forth on the cover
page of «Shares» units of Restricted Stock Units (the “Restricted Stock Units”)
under the 2012 Restatement of the WMS Industries Inc. Amended and Restated
Incentive Plan (the “Plan”). Your Restricted Stock Units may not be transferred,
assigned, pledged or hypothecated, whether by operation of law or otherwise, nor
may the Restricted Stock Units be made subject to execution, attachment or
similar process. Except as may be required by federal income tax withholding
provisions or by the tax laws of any state, your interests (and the interests of
your beneficiaries, if any) under this Restricted Stock Unit Agreement are not
subject to the claims of your creditors and may not be voluntarily or
involuntarily sold, transferred, alienated, assigned, pledged, anticipated, or
encumbered. Any attempt to sell, transfer, alienate, assign, pledge, anticipate,
encumber, charge or otherwise dispose of any right to benefits payable hereunder
shall be void. Your Restricted Stock Units represent an unsecured promise by the
Company to issue shares of Common Stock to you in the future. Your rights to
your Restricted Stock Units are no greater than that of other general, unsecured
creditors of the Company.

2. The Plan. This Restricted Stock Unit Agreement is issued in accordance with
and is subject to and conditioned upon all of the terms and conditions of this
Restricted Stock Unit Agreement and the Plan as amended from time to time;
provided , however, that no future amendment of the Plan shall, without your
consent, materially and adversely impair any of your rights under the Plan, all
of which are incorporated by reference in this Restricted Stock Unit Agreement
as if fully set forth herein, except for those amendments necessary or
appropriate to effect the assumption of the Plan by Scientific Games and the
conversion of your Restricted Stock Units into restricted stock units with
respect to Scientific Games common stock as of the Merger Closing Date, as
described in Paragraph 4(a) of this Restricted Stock Unit Agreement, and related
administrative matters (such as, for example, substituting Scientific Games for
WMS where appropriate, including Scientific Games and its subsidiaries as a
member of the Employer Group, and providing for the board of directors or
compensation committee of Scientific Games or a designee thereof to act as the
Committee under the Plan). As used herein, your primary employer (“Employer”),
the Company, and their subsidiaries and affiliates are collectively referred to
as the “Employer Group.” Any capitalized, but undefined, term used in this
Restricted Stock Unit Agreement shall have the meaning ascribed to it in the
Plan.

3. Vesting: Issuance of Stock. Your Restricted Stock Units will vest in tranches
as follows:

 

VESTING SCHEDULE

 

DATE

VESTING

25% of Shares

  1st Anniversary of Grant

25% of Shares

  2nd Anniversary of Grant

25% of Shares

  3rd Anniversary of Grant

25% of Shares

  4th Anniversary of Grant

 

2



--------------------------------------------------------------------------------

Promptly after your Restricted Stock Units vest, the Company will cause to be
issued to you (or your beneficiary(ies) or personal representative, if you are
deceased) in book-entry in the records of the Company’s transfer agent or
otherwise in accordance with Scientific Games’ customary practices, shares of
Common Stock equal to the number of vested Restricted Stock Units granted
herein.

4. Conversion/Change in Control/Accelerated Vesting. On January 30, 2013, the
Company entered into a merger agreement (the “Merger Agreement”) with Scientific
Games Corporation (“Scientific Games”) pursuant to which the Company will become
a wholly owned subsidiary of Scientific Games (the “Merger”).

 

  a. Conversion. On the “Merger Closing Date” (as defined in the Merger
Agreement), 50% of each tranche of your Restricted Stock Units will not vest,
but rather will be converted into a number of restricted stock units with
respect to Scientific Games common stock that is equal to the number of
Restricted Stock Units Stock immediately prior to the Merger Closing Date
multiplied by the Incentive Award Exchange Ratio (rounded down to the nearest
whole share). The “Incentive Award Exchange Ratio” is the quotient of (x) the
per share closing price of the Company common stock on the Merger Closing Date
(or, if such date is not a trading day, the trading day immediately preceding
the Merger Closing Date) divided by (y) the per share closing price of
Scientific Games common stock on the Merger Closing Date (or, if such date is
not a trading day, the trading day immediately preceding the Merger Closing
Date). Your restricted stock units with respect to Scientific Games common stock
will represent the right to receive, in accordance with the terms of the Plan
and this Restricted Stock Unit Agreement, the number of shares of Scientific
Games common stock, in accordance with the vesting schedule set forth in
Paragraph 3 above.

Notwithstanding anything to the contrary set forth in the Plan, your Restricted
Stock Units will continue to be subject to Section 11 of the Plan following the
Merger Closing Date.

 

  b. Change in Control. Notwithstanding paragraph 3, on the Merger Closing Date,
your right to receive shares of Company common stock shall immediately vest as
to the 50% of each tranche of your Restricted Stock Units that does not convert
into restricted stock units with respect to Scientific Games common stock
pursuant to paragraph 4(a). Notwithstanding the foregoing or anything to the
contrary set forth in the Plan, you hereby agree as a condition to receiving
your Restricted Stock Units, that the Merger shall not constitute a “Change in
Control” under Section 10 of the Plan for purposes of your Restricted Stock
Units that convert pursuant to paragraph 4(a) and that vesting of such
Restricted Stock Units will not accelerate on the Merger Closing Date.

 

3



--------------------------------------------------------------------------------

  c. Acceleration Upon a Termination of Service without Cause or for Good
Reason. Notwithstanding paragraph 3, upon a Termination of Service without Cause
or for Good Reason (as defined below), in each case, within one year following
the Merger Closing Date your right to the shares of Scientific Games common
stock under this Restricted Stock Unit Agreement shall immediately vest as to
100% of the total number of shares covered by this grant.

“Cause” shall have the meaning assigned such term in your employment agreement
or other applicable individual agreement with the Employer Group in effect on
the date hereof, if such term is defined in any such agreement, or if the term
“cause” is not defined in your agreement or you are not a party to any such
agreement, the definition of Cause shall mean the occurrence of any one of the
following events: (i) misconduct in connection with your duties, or failure or
refusal to perform your responsibilities; (ii) material breach of an agreement
with the Employer Group including, without limitation, any violation of any
agreements concerning confidentiality, trade secrets, inventions,
non-solicitation or noncompetition; (iii) violation of any material Employer
Group rule, regulation, procedure or policy (including but not limited to the
Company’s Code of Conduct) or any amendment thereto that the Employer Group may
adopt during your employment; (iv) any action that is harmful or detrimental to
the property, reputation, goodwill or business of the Employer Group monetarily
or otherwise, including, without limitation, any fraud, dishonesty,
misappropriation, moral turpitude, or breach of fiduciary duty which involves
personal profit or other act of misconduct; (v) chronic use of alcohol, drugs or
other similar substances which affects your work performance; or (vi) conduct by
you, whether with respect to your employment or otherwise, which is a felony of
any type or otherwise in violation of the criminal laws of the United States or
any State or subdivision thereof (excluding minor violations), as allowed by
law, or which is reasonably likely to result in the loss of a gaming license
held by any member of the Employer Group or Scientific Games or any of its
Affiliates or in any such entity’s inability to become so licensed.

“Good Reason” shall mean the occurrence of any one of the following events
without your written consent: (i) a material diminution in your base salary and
annual bonus opportunity; (ii) a material diminution in your authority, duties
or responsibility; (iii) a relocation of your place of employment by more than
50 miles from its current location; or (iv) any action or inaction that
constitutes a material breach of any employment agreement between the Employer
Group and you. Notwithstanding anything herein to the contrary, you shall not be
treated as having resigned for Good Reason unless one of more conditions set
forth in items (i) through (iv) exists and (a) you provide notice to Scientific
Games within 90 days of the existence of the condition, (b) Scientific Games
does not remedy the condition within 30 days of receipt of such notice and
(c) you terminate your employment within two years following the initial
existence of the condition.

 

4



--------------------------------------------------------------------------------

For purposes of clarification, you expressly acknowledge and agree that your
Restricted Stock Units will not be covered by any accelerated vesting or payment
provisions otherwise applicable under any agreement or arrangement between you
and any member of the Employer Group, and the absence of any such acceleration
will not constitute “Good Reason” (or similar concept) or a material breach of
your employment agreement if you have one.

 

  d. Acceleration Upon Death or Disability. Notwithstanding Paragraph 3, your
right to receive shares of WMS common stock or Scientific Games common stock
under this Restricted Stock Agreement shall immediately vest as to 100% of the
total number of shares covered by this grant upon the occurrence of your
Termination of Service on account of your death or permanent and total
disability.

5. Termination. Your Restricted Stock Units will terminate immediately without
vesting upon any Termination of Service (other than a Termination of Service
without Cause or for Good Reason, in each case, within one year following the
Merger Closing Date, or a Termination of Service on account of your death or
permanent and total disability).

6. Additional Forfeiture. The Compensation Committee of the Board of Directors
or, after the Merger, the board of directors or compensation committee of
Scientific Games or a designee thereof may cancel, suspend, withhold or
otherwise limit or restrict the delivery of shares of Common Stock under your
Restricted Stock Units at any time if you (i) are not in compliance with all
applicable provisions of this Restricted Stock Unit Agreement or the Plan or
(ii) engage in any activity inimical, contrary or harmful to the interests of
the Employer Group, including, but not limited to: (A) conduct related to your
service or employment for which either criminal or civil penalties against you
may be sought, (B) violation of any policies of the Employer Group, including,
without limitation, insider trading policies or anti-harassment policies or
(C) participating in a hostile takeover attempt against the Employer Group.

7. Restrictive Covenants. As a condition of and in consideration for your
receipt of these Restricted Stock Units and in consideration for «Grant_Reason»,
you agree with the Company as follows:

 

  (a) Acknowledgments. You acknowledge that:

 

  (i)

The Employer Group is engaged in the business of designing, developing,
commercializing, promoting, operating and administering both business to
business and business to customer wagering and non-wagering products and
services including casino gaming products, on-line gaming products and
interactive casual, social and advertising games as well as related social media
games, game themes, game play concepts, gaming systems, gaming platforms, gaming
websites, and online game play; manufacturing, selling, leasing and distributing
gaming products and services (e.g., without limitation, video and reel spinning
slot machines, video poker games,

 

5



--------------------------------------------------------------------------------

  video lottery terminals, local progressives, wide-area progressive systems and
interactive games), related gaming systems hardware, software and platforms, as
well as ancillary products associated with such gaming products and services,
including without limitation marketing materials, chairs, and signage
(“Business”). All of the foregoing products and services within the scope of the
Business may be referred to individually as “Games” and collectively as
“Gaming.”

 

  (ii) As an integral part of its Business, the Employer Group develops and
maintains proprietary, confidential and trade secret information relating to
specific Games, Gaming generally, and any Games being developed, its Business,
including, but not limited to, information related to design, product
development plans and strategies, techniques for Game design and development,
knowledge regarding and plans for the integration of hardware and software,
product maintenance and operations, Game concepts, bonus concepts, product and
marketing strategies, mathematical formulas, license agreements, research
regarding players’ behavior and trends, Gaming and Game themes, licensed and
non-licensed themes, and strategic marketing.

 

  (iii) The Employer Group undertakes various efforts and measures to maintain
the secrecy and confidentiality of its proprietary, confidential and trade
secret information.

 

  (iv) You have or will have access to and knowledge of such proprietary,
confidential and trade secret information.

 

  (v) The scope of the covenants and restrictions on future employment set forth
below, including with respect to time, territory and industry are reasonable and
fair and are necessary for the protection of the Employer Group’s proprietary,
confidential and trade secret information.

 

  (vi) The scope of the covenants and restrictions contained herein in no way
limit you from utilizing in future employment your general skills and abilities
as well as the general and non-proprietary, non-confidential and non-trade
secret information and knowledge that you have or will obtain, acquire and
develop in the course of employment with the Employer Group.

 

  (vii) For a period of one (1) year following your Termination of Service, you
would not be able to work for a competing business anywhere in the world without
using or disclosing the proprietary, confidential or trade secret information of
the Employer Group, regardless of any measures taken by you or a future employer
to protect and preserve the Employer Group’s proprietary, confidential or trade
secret information.

 

  (viii) You have both general and specific skills and abilities that are
beneficial across many industries outside of the Business and which are located
throughout the world, including throughout the United States.

 

6



--------------------------------------------------------------------------------

  (b) Covenants. You hereby covenant and agree that during your employment by
the Employer Group and for a period of one (1) year following your Termination
of Service for any reason other than death or disability:

 

  (i) You shall not engage or participate in, or assist, advise or otherwise be
connected with (including as an employee, independent contractor, owner,
partner, member, shareholder, officer, director, advisor, consultant, lender,
supplier, agent or otherwise) a business located anywhere in the world which is
in competition with the Business; provided, however, that nothing in this
Restricted Stock Unit Agreement shall prevent you from acquiring or owning, as a
passive investment, up to one percent (1%) of the outstanding voting securities
of an entity engaged in a competing Business which securities are publicly
traded in any recognized national securities market;

 

  (ii) You shall not solicit or attempt to solicit (i) any person, Employer
Group or entity who is or has been a customer of the Employer Group during the
one (1) year period prior to your Termination of Service to do business with any
person, company or entity other than the Employer Group, or (ii) solicit for
employment or employ any employee of the Employer Group or any person who is or
was employed by the Employer Group during the one (1) year period prior to your
Termination of Service, or take any actions which are calculated to persuade any
such person to terminate his or her association with the Employer Group.

 

  (c) Injunctive Relief. You acknowledge that any violation or threatened
violation by you of the covenants contained in this Restricted Stock Unit
Agreement would cause material and irreparable harm to the Employer Group and
that the Employer Group would not have an adequate remedy at law because it will
be difficult or impossible to establish the full and precise monetary value of
such damage. The Employer Group agrees that, in addition to any and all other
remedies available to it at law or in equity, the Employer Group shall have the
right to have your violation or threatened violation of any of the covenants
contained herein restrained by equitable relief, including, but not limited to,
a temporary restraining order, a preliminary injunction, a permanent injunction,
or such other alternative relief as may be appropriate, without the necessity of
the Employer Group posting any bond. In the event you breach the covenants
contained herein, the restricted period applicable to you shall be extended for
the period of such breach.

 

  (d) Indemnification. You agree to indemnify, save and hold harmless the
Employer Group from and against any and all claims, damages, losses and expenses
(including reasonable attorneys’ and expert witness fees) resulting from or
arising out of any breach by you of this Restricted Stock Unit Agreement, or
incurred by the Employer Group in enforcing this Restricted Stock Unit Agreement
against you.

 

  (e) Other Limitations. The provisions of this paragraph 7 are in addition to
the award forfeiture provisions set forth in Section 11 of the Plan and in no
way modify, amend or change such Plan provisions.

8. No Stockholder Rights. You will not have any stockholder rights, such as
rights to vote or to receive dividends or other distributions, with respect to
any Restricted Stock Units held by you. As a holder of Restricted Stock Units,
you will have only the cash dividend equivalents and adjustment rights provided
in this Restricted Stock Unit Agreement.

9. Securities Laws. The Company shall not be obligated to issue any Common Stock
pursuant to this Restricted Stock Unit Agreement if, in the opinion of counsel
to the Company,

 

7



--------------------------------------------------------------------------------

the shares to be so issued are required to be registered or otherwise qualified
under the United States Securities Act of 1933, as amended, or under any other
applicable statute, regulation or ordinance affecting the sale of securities,
unless and until such shares have been so registered or otherwise qualified.

10. Choice of Law. This Restricted Stock Unit Agreement shall be governed by and
construed and interpreted in accordance with the substantive laws of the State
of Delaware, without giving effect to any conflicts of law rule or principle
that might require the application of the laws of another jurisdiction.

11. Income Taxes. You agree to comply with the appropriate procedures
established by the Company, from time to time, to provide for payment or
withholding of such income or other taxes as may be required by law to be paid
or withheld with the vesting of this Restricted Stock Unit.

12. No Right to Further Grants. Restricted Stock Unit grants are within the
discretion of the Plan Administrator, and no such grant entitles you to any
further grants.

13. Employment Not Affected. Neither the grant of any Restricted Stock Units,
nor any other action taken with respect to the Restricted Stock Units, shall
confer upon the Grantee any right to continue in the employ of the Employer
Group or shall interfere in any way with the right of the Employer Group to
terminate Grantee’s employment at any time. Except as may be otherwise limited
by another written agreement, the right of the Employer Group to terminate at
will the Grantee’s employment with it at any time (whether by dismissal,
discharge, retirement or otherwise) is specifically reserved.

14. Interpretations Binding. Plan Administrator interpretations and
determinations are binding and conclusive.

 

8